Title: George Hargraves to Thomas Jefferson, 4 August 1814
From: Hargraves, George
To: Jefferson, Thomas


          Sir Bedford, Augt 4. 1814
          The enclosed description and drawing of a Torpedo is an original paper which has lately fallen into my possession. Not being a judge of such matters, I shou’d probably have thrown it by as useless paper had I not known the Inventor to be a man of science, and more capable, in my opinion, of judging correctly of the efficacy of such things than any other person I know of—I am induced to send it to you not only because
			 he mentions your name, but because after examining it, shou’d you think it deserving notice, you will have it in your power to forward it to some man of genius capable of making the experiment.
			 Every
			 exertion I think ought to be made at this time to check the predatory warfare carried on by the Enemy on our Sea board, and cou’d any plan be adopted to prevent maritime warfare altogether it
			 wou’d
			 doubtless be productive of great good to the World—From that part wherein your name is mentioned, you will readily conjecture who the Inventor is—: Doctor Ramsay, in his History of the revolutionary War, mentions him among the ingenious men of that time—I have no objection to your communicating the plan to any one you think
			 proper, but for particular reasons, I beg of you to conceal his name, and to withhold from publick view that part which may lead to a discovery—
          Shou’d a trial be made I shou’d be highly gratified to know the result. I am now at the Bedford  Springs drinking the Waters for my health—my place of residence is Warrenton, Georgia—
          I am Sir, very respectfully, your most humble ServtGeo: Hargraves
        